Citation Nr: 0936453	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 17, 1964 to 
October 13, 1969.  He served in the Republic of Vietnam from 
June 9, 1966 to June 6, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In July 2005, the Veteran testified at a hearing before a 
Decision Review Officer (RO hearing).  In February 2006, the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  

In December 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded a February 2007 
Board decision addressing the PTSD issue.  The Joint Motion 
for Remand accompanying the Court's order reflects that the 
February 2007 Board decision was vacated and remanded.  

In addition, during the course of the appeal the following 
intertwined issue was also before the Board:  Whether the 
character of the appellant's discharge for the period of 
service from June 3, 1966 to October 13, 1969 was a bar to a 
grant of compensation.  In this regard, the Veteran began an 
extended period of unauthorized absence (AWOL) from July 6, 
1968 to March 2, 1969.  The appellant was discharged with a 
bad conduct discharge from his second period of active duty, 
based on the extended period of AWOL.  The appellant was 
granted a clemency discharge under Presidential Proclamation 
No. 4313 in December 1975.  

In a June 2008 Board decision, the Board partially granted 
this issue in the Veteran's favor.  Specifically, the Board 
determined that the character of the Veteran's service from 
November 17, 1964 to November 17, 1967 does not preclude 
entitlement to VA compensation benefits.  Therefore, based on 
the Board's determination of that issue, there is now an 
expanded context for consideration of evidence of in-service 
stressful events for PTSD purposes that occurred during 
Vietnam service from June 1966 to June 1967.  
  
The Board also notes that the PTSD issue on appeal was 
initially characterized as a new and material evidence claim.  
However, in the same June 2008 Board decision, the Board 
reopened the claim based on a finding that new and material 
evidence had been submitted.  The Board then proceeded to 
remand the issue of service connection for PTSD for further 
development.  The Agency of Original Jurisdiction (AOJ) 
subsequently completed this development as directed.  In 
summary, the issue of service connection for PTSD is once 
again before the Board and ready for appellate review.


FINDINGS OF FACT

1.  There is sufficient evidence verifying the Veteran's in-
service exposure to various combat and noncombat-related 
traumatic stressors.  

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran has PTSD 
due his verified in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Governing Laws and Regulations for Service Connection for 
PTSD

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, corroboration of every detail of a 
claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
to the medical provider will not be sufficient.  Id.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, again, such after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis - PTSD

The Veteran has reported various combat and noncombat-related 
in-service stressors throughout the course of the appeal.  He 
contends that he suffers from PTSD as the result of these 
traumatic in-service stressors.  See January 1998 and March 
2003 stressor statements.  At his February 2006 Travel Board 
hearing, the Veteran discussed his stressors.  He testified 
that he was trained as a medic, but instead worked in a 
cavalry unit in Vietnam as a member of a tank crew; he 
suffered traumatic and stressful events in Vietnam that 
included witnessing a tank run into civilians on motorcycles 
in the village of Cu Chi in August 1966; and in November or 
December 1966 he observed an enemy attack on the base camp 
where he was stationed that lasted all night long, and he 
observed dead bodies and wounded, and helped retrieve over 
100 dead bodies and the wounded, as well as retrieving dead 
Vietnamese bodies and burying them; and the death of a friend 
named Clarence Ray Husk from Indiana from enemy gunshot 
wounds.  

Many elements of the Veteran's alleged stressors are 
verified.  Service personnel records (SPRs) reflect that the 
Veteran served in the Republic of Vietnam from June 9, 1966 
to June 6, 1967, participating in the Vietnam Counter-
Offensive Campaign and Phase II of the Vietnam Counter-
Offensive Campaign.  His military occupational specialties 
(MOS) were light weapons infantryman (through June 2, 1966) 
and armor crewman (from June 3, 1966), and he was also 
trained in the medical corps.  His listed duties in Vietnam 
included tank driver (August 1966) and loader (September 
1966).  These records provide circumstantial evidence in 
support of the Veteran's exposure to stressors in Vietnam.  
  
But more importantly, the U.S. Army and Joint Services 
Records Research Center (JSRRC) also confirmed elements of 
his combat-related stressors in May 2008.  JSRRC secured 
military unit histories and action reports that provide 
evidence of the occurrence of in-service stressful events 
during service in Vietnam in 1966.  In addition, evaluation 
reports, operational reports, lessons-learned reports, after 
action reports, daily journals, and Coffelt databases were 
secured from the National Archives.  A 1967 unit history of 
the 3rd Squadron, 4th Cavalry documents that the higher 
headquarters was the 25th Infantry Division, and documents 
the units' involvement in combat operations.  The history 
documents that, on February 27, 1967, Troop A was involved in 
combat against enemy forces and came under small arms and 
automatic weapons fire resulting in U.S. soldiers wounded in 
action and enemy soldiers wounded in action and killed in 
action.  

Based on these reports, the Board finds that there is 
sufficient evidence to demonstrate that the Veteran and his 
unit were exposed to combat with the enemy.  38 C.F.R. § 
3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must 
make a specific finding as to whether the Veteran engaged in 
combat).  In short, there is sufficient corroborative 
evidence to verify elements of his alleged in-service 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.  The Board emphasizes that a 
stressor need not be corroborated in every detail.  
Pentecost, 16 Vet. App. at 128.  

However, the threshold consideration for any service 
connection claim is the existence of a current disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In particular, the remaining 
question here is whether there is current medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), as well as competent evidence of a nexus 
between current PTSD symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The medical 
evidence of record on this determinative issue of nexus 
includes several favorable medical opinions and several 
unfavorable medical opinions.  As to the unfavorable 
opinions, a September 2008 VA psychological examiner and 
March 2009 VA psychiatric examiner determined that the 
Veteran did not meet the DSM-IV criteria for having PTSD 
related to his verified in-service stressors.  In contrast, 
as to the favorable opinions, an August 2006 Social Security 
Administration (SSA) psychological evaluator and a private 
November 2008 psychiatrist report by Dr. J. Liss, M.D., 
assessed that the Veteran did in fact have PTSD attributable 
to his in-service stressors.  VA treatment records dated from 
2003 to 2006 also document a diagnosis of PTSD, although the 
particular stressors warranting the PTSD diagnosis are not 
adequately discussed in these records.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).


As to the favorable medical evidence, VA treatment records 
dated from 2003 to 2006 document a diagnosis of PTSD, 
although no particular stressors are discussed in the context 
of rendering this diagnosis.  In essence, these VA treatment 
records do not discuss a link between current PTSD 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In addition, there is no evidence that the 
PTSD diagnosis rendered in VA treatment records was based on 
psychiatric testing in accordance with DSM-IV, as required 
under 38 C.F.R. § 3.304(f).  In order to provide competent 
evidence of a nexus, these records should at least have 
provided relevant specific information about the claimed in-
service stressors.  The diagnosis of PTSD has to be supported 
by history and description.  In assessing evidence, the 
failure of a medical professional to provide a basis for his 
or her opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, overall, 
these VA treatment records are entitled to limited probative 
value. 

As to the favorable medical evidence, an August 2006 SSA 
psychological evaluator diagnosed the Veteran with PTSD based 
on his in-service stressors.  In making this diagnosis, 
however, there was limited discussion of the Veteran's 
traumatic in-service experiences.  There was also no review 
of the claims folder.  Some psychological testing was 
performed, but there was no mention of DSM-IV.  Overall, this 
opinion provides some limited evidence in support of the 
claim.

As to the favorable medical evidence, a private November 2008 
psychiatrist, Dr. J. Liss, recounted the Veteran's various 
confirmed stressors, and diagnosed the Veteran with PTSD 
based on these stressors.  Notably, this opinion was rendered 
after an extensive interview and testing, as well as a 
thorough review of the entire claims folder.  Moreover, Dr. 
Liss indicated in a footnote that the PTSD diagnosis was made 
in accordance with DSM-IV.  Overall, this opinion was 
thorough and supported by an explanation with reasons and 
bases.  Therefore, this private opinion is entitled to 
significant probative value, and provides strong evidence in 
support of the claim.  

In contrast, as to the negative medical evidence, the 
September 2008 VA psychological examiner opined that the 
Veteran had long-term dysthymia, but did not meet DSM-IV 
criteria for PTSD.  This opinion was rendered after extensive 
testing.  However, the VA examiner did not have access to the 
claims folder, including JSRRC's verification of the alleged 
stressors.  In addition, the examiner made some factually 
incorrect statements.  He stated that the Veteran's stressors 
had not been "robustly" verified.  This is incorrect.  The 
Veteran's stressors had been verified at that point in time.  
Also, the examiner stated that there was still a dispute as 
to whether the nature of his discharge precluded benefits.  
This is also incorrect.  If the examiner had access to the 
claims folder, he would have observed that the June 2008 
Board decision found that the character of the Veteran's 
service from November 17, 1964 to November 17, 1967 does not 
preclude entitlement to VA compensation benefits.  In others 
words, the stressors dating from his service in the Republic 
of Vietnam from June 1966 to June 1967 could be considered 
for PTSD.  These two factual discrepancies undermined the 
probative value of the VA psychological examiner's opinion 
from the very start.  Interestingly, the examiner did 
conclude that the Veteran had "some Vietnam related 
sequelae."  The examiner also noted that "a case can be 
made" the Veteran actually met the DSM-IV diagnostic 
criteria for symptom Clusters A and B for PTSD.  The case for 
symptoms in Cluster C was "more tenuous."  The Veteran did 
not meet the criteria for symptoms in Cluster D.  Overall, 
this opinion provides some probative evidence against the 
claim, but the opinion itself also has some inaccuracies.  

As to the negative medical evidence, a March 2009 VA 
psychiatric examiner determined that the Veteran did not meet 
the DSM-IV criteria for having PTSD related to his verified 
in-service stressors.  After conducting DSM-IV testing, the 
VA psychiatrist concluded that the Veteran had "weakly 
positive" criteria for PTSD in three of the symptom 
clusters.  However, the VA psychiatrist added there is not a 
direct connection between the Veteran's sleep difficulties, 
irritability, difficulty concentrating, and suspiciousness 
with his Vietnam experiences.  Rather, the Veteran's current 
emotional problems can be explained by nonservice-connected 
depression and a personality disorder.  In essence, the 
Veteran did not meet all the DSM-IV criteria for PTSD 
according to the VA psychiatrist.  Overall, this opinion was 
thorough and supported by an explanation with reasons and 
bases.  It provides strong evidence against the claim.  

Therefore, certain elements of both the positive and negative 
opinions in this case are probative.  In adjudicating this 
claim, the Board has also considered the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  All of the above opinions provide 
contrasting, yet well-reasoned viewpoints with adequate 
reasons and bases for their respective conclusions.  Some of 
the opinions have flaws as well.  However, in light of the 
four contrasting, yet equally probative opinions in the 
present case, the benefit of the doubt is resolved in the 
Veteran's favor.  Thus, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER


Service connection for PTSD is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


